.

                                               -...:..*
                                       .
                  .
  .
3;;
                          OFF&   OF THE ATTORNEY          GENERAL   OF TEXAS

                                             ~AUSTIM


03

B?

JO

:’ 0


            i!onora’blo Joe Fultz
            County Attormy, Crimoa’County
            pdoroon, Term

            Dear kfr. Fultz:



a’;




                                                                     a Cbunty Auditor
                                                                     1 apgoint:nent as
                                                                    0 statutes?.

                                                                    1, together with a
      ‘..                                                           ented to us a ques-
       .




 ..
                                           itiny of county affairs.     For oountles
                                            Grims County, 6rticlcs     1646 md 1647,
                                             Statutes, provide forthe    appointnont
                                                 and mticleo    1641 and 1646n, Ver-
                                                  s, provide for the appointment of

                       We understsud thnt your coffimiosionsrs~ court does’not
            contemplate opcratin(; unat92either oi: the above provisions of
            the law.
                       Iti 1s uroll settled th:iC the comxissioncrs’  court h%s
            Only such goxer and authority as. the stututoo    aad Constitution
            confer upon it, oithor expro ssly ox by nocosoary implication.
            11 Toy. Jim., p . 566~63

                           .
                             .
            .
                                                                          651
nonordble Joe FultZ,   p.i60 2
   .
          . .
   .

       .”
                                                           .:,
            Bio'hsQt+found no statutes either oYprbsBlg or by
Implication oonferring authorlty upon the. com&.ssioners* court
or count&s of this clanoirication     to employ a person either
with o? without the quclificotlons    required of either a special
or re&ular county auditor, to perform the duties or render the
services of such auditors without complying with the provisions
of’ Article 1641 and Article 1646a or Article 1646 and Article
1841, Vernon’s Annotated Civil Statutes.
                                            .
         .
            Theretore, it’ is the opinion of this departnsnt, and
we eo bold, that said question be aos*tiuroUin the negative.
                                           Yours very truly
                                      ~T%uX?EYO?CW&iLOF TEXAS
                                                      I.

                                       -
                                           . Robert L. Lattinore,   Jr.
                                                            Assistant
RLL:EP




            .